Citation Nr: 0013742	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizoaffective disorder and anorexia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active naval service from July 1 to September 
9, 1986.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Houston Regional Office (RO) which 
determined that new and material evidence to reopen the 
veteran's service connection claim for "schizophrenia and 
anorexia" had not been submitted.  


FINDINGS OF FACT

1.  Service connection for a psychiatic disability was denied 
by November 1989 RO rating decision; no timely appeal was 
initiated, following notice thereof to the veteran in 
November and December 1989.

2.  Material submitted in support of her application to 
reopen a claim of service connection for schizoaffective 
disorder with anorexia since the 1989 RO rating decision 
includes numerous copies of clinical records not previously 
considered which bear directly and substantially on the 
matter at hand.

3.  The service medical records reveal that the veteran was 
hospitalized in service for psychiatric and suicidal 
behavior; her post-service clinical records and evidentiary 
assertions reflect a history of continuity of symptomatology 
and treatment for schizoaffective disorder, depression, and 
anorexia.  


CONCLUSIONS OF LAW

1.  The November 1989 rating decision, which denied 
entitlement to service connection for schizophrenia and manic 
depression, is final.  38 U.S.C.A. § 7104(b) (West 1991)); 38 
C.F.R. § 20.1103 (1999).

2.  New and material evidence has been received to warrant 
reopening of the veteran's claim of service connection for a 
psychiatric disability.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  Resolving the the benefit of the doubt in the veteran's 
favor, her schizoaffective disorder and anorexia were 
incurred in active naval service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.102 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen her claim of 
service connection for schizophrenia and anorexia.  The Board 
notes that in cases where a claim has been disallowed 
previously, that claim shall be reopened based solely on 
presentation of new and material evidence that relates 
directly and substantially to the specific matter under 
consideration.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The U.S. Court of Appeals for Veterans Claims (hereinafter, 
the Court), recently held that a three-step analysis must be 
performed when a claimant seeks to reopen a previously denied 
claim.  Winters v. West, 12 Vet. App. 203 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Id.

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Recently, the U.S. Court of 
Appeals for the Federal Circuit emphasized that while not 
every piece of new evidence is "material," some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it may not eventually convince VA to 
alter its prior adverse decision.  See Hodge v. West, 155 
Fed. 3rd 1356 (Fed. Cir. 1998).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

With these considerations, the Board must now review all of 
the evidence submitted by the veteran or otherwise associated 
with the claims folder since the last, final rating decision 
in November 1989.  The clinical evidence of record considered 
in the November 1989 RO rating decision consisted of service 
medical records which revealed that in August 1986 she was 
treated for complaints of fatigue and distress following 
"mini MO" training.  Later, in August 1986, she was again 
treated in emergency care and found to manifest suicide 
ideation.  She was admitted twice to the psychiatric ward for 
after throwing tantrums and voicing suicidal ideation.  
Following further observation on the pshchiatric ward, she 
was diagnosed with adjustment disorder with depressed mood, 
resolved.  

On review of all the evidence of record, the Board finds that 
the veteran in this case has submitted new and material 
evidence in support of her service connection claim.  Since 
the last, final RO determination concerning the claim of 
service connection in 1989, numerous items of clinical and 
lay evidence have been submitted or otherwise associated with 
the claims folder.  Much of this evidence is new in that it 
has not been previously considered in connection with this 
claim.  Such evidence includes private hospitalization and 
outpatient clinical records extending from 1986 to 1998 for 
treatment of psychiatric disability, including evidence of 
hospitalization in October and November 1986 for depression 
and suicidal overdose attempts, as well as her recent 
credible testimony.  

Furthermore, on careful and thorough review of the record, 
the Board concludes that the new evidence is material to a 
reopening of the claim in that it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's mental disability, schizophrenia and 
anorexia.  Therefore, the claim is reviewed below on a de 
novo basis.

Service connection 

In well-grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active naval service.  38 U.S.C.A. §§  1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  

Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Continuity of symptomatology, not 
continuity of treatment is required.  Wilson v. Derwinski, 2 
Vet. App. 16 (1991).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the benefit of 
doubt when there is an approximate balance of positive and 
negative evidence.  The preponderance of the evidence must be 
against the claim for VA benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, he or she prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In this case, while service medical records reflect that at 
discharge, the veteran's nervous disorder appeared to have 
resolved, she has since provided medical evidence as to 
continuity of symptomatology of mental disorders shortly 
after her separation from service.  Specifically, the medical 
evidence from Memorial Medical Center showing treatment for 
depression and suicide attempts within a few months of her 
service separation (in October and November 1986) is very 
telling.  Although she does not possess the requisite medical 
expertise to diagnose or link current psychiatric disorders 
to her service (or to her reported symptoms), she can provide 
probative evidence as to symptomatology sufficient to 
establish service connection.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  The Board finds her own statements 
credible (both those asserted during her August 1999 hearing 
before the undersigned, Member of the Board and those made in 
post-service clinical settings). 

Furthermore, in view of the clinical evidence of record, 
which shows suicidal behavior and bulimia approximately one 
month after separation from service, the frequency of medical 
care received after separation from service for symptoms of 
psychiatric, depressive, and suicidal behavior, and the 
recent medical evidence showing continuing psychiatric 
treatment, the Board is of the opinion that the evidence as a 
whole supports service connection for schizoaffective 
disorder and anorexia.  In this regard, the Board notes that 
continuity of symptomatology, and not continuity of 
treatment, provides the nexus between the nervous disorder 
noted during service and that found after service.  Wilson, 2 
Vet. App. at 19.


ORDER

Service connection for schizoaffective disorder and anorexia 
is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

